Citation Nr: 0601792	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-02 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date earlier than July 16, 2001 
for the award of service-connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to June 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  

In December 2001, the RO granted the claim of service 
connection for PTSD and assigned a total 100 percent 
evaluation, effective July 16, 2001.  

This case was previously before the Board.  In December 2004, 
the Board remanded the issue for further development.  A 
review of the claims file shows that the requested 
development has been accomplished.  


FINDINGS OF FACT

1.  All evidence for an equitable disposition of the claim 
has been obtained and VA's duty to assist the veteran in 
developing all evidence pertinent to the claim has been met.  

2.  On July 16, 2001, VA received the veteran's claim of 
service connection for PTSD.  

3.  Prior to July 16, 2001, the veteran did not file a claim, 
formal or informal, of service connection for PTSD.  

4.  In December 2001, the RO granted the claim of service 
connection for PTSD, effective July 16, 2001, the date of 
receipt of the claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 16, 2001 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The VCAA and its implementing 
regulations essentially include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5100, 5102, 5103, 5103(a), 
and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  

On July 16, 2001, VA received the claim of service connection 
for PTSD.  Following receipt of the claim, the RO provided 
the veteran with notification of VCAA and VA's duty to assist 
him with the claim of service connection for PTSD.  He was 
advised of the information and evidence necessary to 
establish entitlement to service connection for PTSD, his 
responsibility to provide VA with certain information and 
evidence, as well as VA's responsibilities under the VCAA.  

By rating decision, dated in December 2001, the RO granted 
the claim and assigned a total 100 percent evaluation, 
effective July 16, 2001.  The veteran filed a timely Notice 
of Disagreement with the effective date of the award of 
service connection for PTSD.  He was provided with a 
Statement of the Case in October 2002, and thereafter he 
perfected the appeal before the Board.  After further 
development was performed in accordance with the Board's 
December 2004 Remand, the veteran was provided with a 
Supplemental Statement of the Case, dated in June 2005.  

The Board notes that the VA General Counsel has held that the 
notice provisions of the VCAA are not applicable where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision on 
a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  

Consequently, since all notification has been given and all 
relevant available evidence has been obtained, the Board 
concludes that any deficiency in compliance with VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See ATD 
Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v.  Brown, 4 Vet. App. 384 (1993).  

II.  Factual Background

On July 16, 2001, VA received the veteran's claim of service 
connection for PTSD.  The claim was granted in December 2001.  
In connection with the Notice of Disagreement, through his 
representative, the veteran argued that he was entitled to an 
effective date earlier than July 16, 2001 because he filed a 
claim for entitlement to service connection for PTSD in May 
1999.  In this regard, he maintained that he filed the claim 
with Mrs. M.J., a VA Representative.  It is noted that in 
connection with his Substantive Appeal, and again in March 
2003 through his representative, the veteran changed his 
assertion regarding the May 1999 date, and argued that he 
actually filed the claim with Mrs. M.J. in May 1997.  

In December 2004, the Board remanded the issue to determine 
whether the medical reports from the Washington DC VA Medical 
Center (VAMC) contained any information to support or 
corroborate the veteran's contention of filing a claim.  The 
medical reports from the Washington DC VAMC were received and 
there is no indication in the reports that the veteran filed 
a claim of service connection for PTSD with VA.  

III.  Law and Regulations

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2) (2005).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  A 
claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2005).  

IV.  Analysis

The veteran argues that he is entitled to an effective date 
earlier than July 16, 2001 for the award of service 
connection for posttraumatic stress disorder (PTSD).  In this 
regard, he argues that the effective date should be earlier 
than July 16, 2001 because he actually filed a claim for PTSD 
with an individual at the Washington DC VAMC in May 1999.  He 
later maintained that he filed the claim in May 1997.  

On July 16, 2001, VA received the veteran's claim of service 
connection for PTSD.  The claims file does not demonstrate 
that a formal claim or an informal claim of service 
connection for PTSD was filed prior to July 16, 2001.  The 
veteran's contentions were not corroborated by the medical 
reports from the Washington DC VAMC.  

The Board notes that in April 1995, the veteran filed a claim 
of service connection for a nervous condition.  He was 
subsequently examined by VA, and he was diagnosed as having 
schizophrenia.  In September 1995, the RO denied the claim of 
service connection for schizophrenia.  At the time the RO 
denied the claim of service connection for schizophrenia 
(claimed as a nervous condition) there was no record of any 
other psychiatric disability and the veteran did not 
specifically raise a claim of service connection for PTSD.  
Moreover, a claim of service connection for PTSD was not 
raised by the associated medical evidence received in 
connection with the claim for a nervous condition.  The first 
indication of the veteran's intent to file a claim of service 
connection for PTSD was on July 16, 2001.  Accordingly, the 
Board determines that the RO was correct in assigning July 
16, 2001 as the effective date for the grant of service 
connection and compensation for PTSD.  

In light of the foregoing, the Board must find that the 
preponderance of the evidence is against the claim for an 
earlier effective date; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date earlier than July 16, 2001 
for the award of service-connection and compensation for PTSD 
is denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


